
	
		II
		112th CONGRESS
		2d Session
		S. 2267
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2012
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To reauthorize the Hudson River Valley National Heritage
		  Area.
	
	
		1.Reauthorization of Hudson
			 River Valley National Heritage AreaSection 910 of the Hudson River Valley
			 National Heritage Area Act of 1996 (16 U.S.C. 461 note; Public Law 104–333) is
			 amended by striking 2012 and inserting
			 2022.
		
